Citation Nr: 9914804	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-13 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for a 
toe disorder of the left foot, claimed to be a result of an 
injury incurred at a VA medical facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1966 
to September 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1997 rating decision in 
which the RO denied entitlement to compensation, under 
38 U.S.C.A. § 1151, for a toe disorder of the left foot, 
claimed to be a result of an injury incurred at a VA medical 
facility.  The veteran filed an NOD in March 1997, and an SOC 
was issued by the RO in April 1997.  A substantive appeal was 
filed by the veteran in June 1997.  The veteran did not 
request a personal hearing.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran has reported that, in April 1996, while he was 
at the Oakland (University Drive) VA Medical Center (VAMC) 
to pick up medical supplies, the staff pharmacist dropped 
a 22-lb box of medicine on his feet, which in turn caused 
an injury to his left big (hallux) toe.  

3. The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a toe disorder of the left foot, is not 
plausible under the law, as the claimed disability did not 
resulted from VA hospitalization, or VA medical or 
surgical treatment.  


CONCLUSION OF LAW

The claim for benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for a toe disorder of the left foot, claimed to be a 
result of an injury incurred at a VA medical facility, is not 
well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 
C.F.R. § 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that, in July 1996, the 
veteran filed a claim for benefits under 38 U.S.C.A. § 1151 
for an injury sustained to the big toe of his left foot.  He 
contended, that while he was at the Oakland VAMC on April 5, 
1996, a pharmacist had dropped a box of medicine on his feet, 
causing an injury to his left big toe.  The veteran reported 
"ongoing medical problems" associated with the injury, and 
stated that he "wishe[d] to be compensated for it."

In August 1996, the RO received Oakland VAMC outpatient 
treatment records, dated from July 1991 to May 1996.  With 
regard to this claim, there were reports of telephone calls 
from the VAMC to the veteran's home, dated April 22 and April 
23, 1996, apparently to inquire as to how the toe injury was 
progressing.  In addition, a treatment record, dated in May 
1996, noted the veteran's medical history with respect to his 
left big toe, that he was currently treating the toe, and 
that the toenail was loose.  On clinical evaluation, there 
was no evidence of infection, and the examiner noted that a 
new nail was growing in to replace the lost one.  

Subsequently the veteran was scheduled for a VA examination 
of his left big toe in September 1996.  However, the examiner 
noted that he was unable to evaluate the veteran's left foot 
because the veteran wore an elastic body stocking which 
encompassed both his feet, and he refused to take it off.  
While the examiner was unable to evaluate the veteran's left 
foot, he did note that the veteran had a normal gait.  

In a January 1997 rating decision, the RO denied the 
veteran's claim for benefits under section 1151.  In a 
subsequently filed NOD, the veteran reported that, while he 
was at the Oakland VAMC, to receive medicine and bandages, 
the pharmacist had dropped a 22-lb box of medicine on his 
right foot, which resulted in a hole in his right shoe.  He 
said the box had then bounced twice off his left foot, 
resulting in the removal of his left big toenail.  The 
veteran also noted that he was willing to report for a VA 
examination.  In addition, the veteran submitted toe nail 
clippings, apparently from his left big toe, as well as a 
photograph of the medicine box dropped on his foot and a 
photograph of his right shoe.  

As noted above, the RO issued an SOC in April 1997.  In the 
Reasons and Bases for its denial of section 1151 benefits, 
the RO concluded that the medical evidence of record failed 
to show a current disability as a result of the accident 
involving the veteran's loss of his left great toenail, since 
he had regrown a new toenail.  Because it decided the case 
based upon a lack of residual disability, the RO expressly 
declined to reach the question of whether the incident would 
meet the requirements of the law as to being due to VA 
hospitalization or medical or surgical treatment.

In his subsequently filed Substantive Appeal, on VA Form 9, 
the veteran asserted that he had been at the VAMC to receive 
his medication and hospital supplies from the pharmacy when, 
while the box was being passed through the receiving window, 
it fell on his left foot.  He claimed to have experienced 
severe pain and discomfort for months, and requested 
"service connection for a 0% evaluation for loss and pain of 
left great toenail."

Thereafter, the Board received Highland Drive VAMC outpatient 
treatment reports, dated from December 1997 to January 1999.  
In particular, these records reflected treatment by the 
veteran for ingrown toenails, including that for the left 
medial hallux.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provide that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Appeals for Veterans Claims (formerly 
known as the Court of Veterans Appeals) in the case of 
Gardner v. Derwinski, 1 Vet.App. 584 (1991).  That decision 
was affirmed by both the United States Court of Appeals for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's claim for benefits under 
section 1151 was filed in July 1996.  Therefore, under the 
statute and the opinion of the General Counsel cited above, 
this claim has been adjudicated by the RO, and is being 
reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  The evidence the claimant must provide 
must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet.App. 359 (1995).  Where the determinative issue 
is factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has repeatedly held 
that, for a service connection claim to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Elkins v. West, 12 
Vet.App. 209, 213 (1999) (en banc), citing Epps v. Brown, 
supra, and Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, 
the Court has ruled that a claimant under the provisions of 
38 U.S.C.A. § 1151 must submit sufficient evidence to make a 
claim well grounded.  Ross v. Derwinski, 3 Vet.App. 141, 144 
(1992); Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Thus, a 
claim for benefits under the provisions of 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  

Upon review of the evidence of record, the Board finds that 
the veteran has not submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151.  In reaching this 
conclusion, we note that, at the time of his injury, the 
veteran was apparently visiting the Oakland VAMC to pick up 
medical supplies from that facility's pharmacy.  There is no 
evidence in the record, nor has it been contended, that the 
veteran was present at the facility for VA hospitalization or 
for medical or surgical treatment.  As noted above, a claim 
for benefits under the provisions of 38 U.S.C.A. § 1151 must 
be supported by medical evidence of additional disability 
that resulted from such treatment.  Therefore, the veteran's 
claim is not well grounded.  

We note, in addition, that the veteran's service 
representative has contended that a precedential opinion of 
the VA General Counsel supports the veteran's claim.  See 
VAOPGCPREC 7-97 (Jan. 29, 1997).  In reviewing that General 
Counsel opinion, the Board notes that the issue in question 
concerned whether the provisions of 38 U.S.C. § 1151 
authorizing monetary benefits for disability incurred as the 
"result of hospitalization" applied to disabilities which 
were incurred during hospitalization but which were unrelated 
to a program of medical treatment.  As reported above, the 
record before the Board reflects that the veteran's presence 
at the Oakland VAMC was not in conjunction with VA 
hospitalization or medical or surgical treatment, but only 
for the purpose of picking up VA medical supplies from the 
pharmacy.  Thus, this is a different type of fact situation, 
and VAOPGCPREC 7-97 is not supportive of the veteran's claim.  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., a toe disorder 
of the left foot, has not been shown to constitute an 
existing disability resulting from VA hospitalization or 
medical or surgical treatment.  We recognize that the RO 
denied the claim on a related ground, i.e., lack of a current 
disability.  That was not necessarily an incorrect 
disposition, but, in the Board's opinion, the fact that the 
veteran was not undergoing VA hospitalization or treatment at 
the time of the claimed incident is the overarching basis for 
his lack of entitlement to benefits, whether or not there is 
current disability.  Accordingly, the claim is not well 
grounded, and benefits under section 1151 may not be granted.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for a toe disorder of the left foot, claimed to be a 
result of an injury incurred at a VA medical facility, is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

